DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The finality of the rejection mailed on 04/05/22 is not proper and therefore has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180280062 A1) in view of Fiechter et al. (US 20170209184 A1) (hereon referred to as Fiechter), and further in view of E. M. Morgan (US 0216338 A) (hereon referred to as Morgan).
Lee teaches an adjustable double-slot internal spinal fixation apparatus, comprising a first base (102), a second base (106), and a connecting rod (110), wherein the first base (102) and the second base (106) each contains a U-shaped slot (104 and 108) from top to bottom, an inner wall of each U-shaped slot (104 and 108) contains inner threads (see Fig. 1B), the connecting rod (110) is disposed along a horizontal direction, the second base (106) contains a long slot (142) (see Para. [0064]) along the horizontal direction, one end of the connecting rod (110) is inserted in the first base (102) and the other end of the connecting rod (110) is inserted in the long slot (142) of the second base (106), the connecting rod (110) is capable of swinging in the long slot (142), the first base (102) and the second base (106) are capable of relatively rotating on the connecting rod (110), 
one end of the connecting rod (110) is fixedly inserted (wherein the fastener 112 may be tightened to secure first body 102, locking its rotational ability, see Para. [0051]) in the first base (102), and the other end of the connecting rod (110) is inserted in the second base (106) in a rotatable manner (see Para. [0064]), the U-shaped slot (108) on the second base (106) is connected with the long slot (142), a pressing block (122) (also see Figs. 1G and 1H and Para. [0073], ll. 1-2) is disposed in the U-shaped slot (108) of the second base (106), wherein the pressing block (122) has an inverted U-shaped structure adapted to a shape of the connecting rod (110), however fails to teach the inverted U-shaped structure as having ends and including an inner plate and an outer plate at each of the two ends, and a gap is formed between the inner plate and the outer plate, and wherein the connecting rod is capable of rotating with respect to the pressing block (note that this is a functional recitation and the device would be capable of achieving this),
however fails to teach the inverted U-shaped structure having two ends and includes an inner plate and an outer plate at each of the two ends, and a gap is formed between the inner plate and the outer plate, and wherein a side of the inner plate facing the connecting rod has a shape adapted to an outer wall of the connecting rod, and an annular groove is formed around the connecting rod, the connecting rod is inserted to the bottom of the U-shaped slot through the Page 2PATENTAtty Dkt No PWWUS180401-MO long slot, and a limit bump having an annular structure protrudes from the side of the inner plate facing the connecting rod and fits with the annular groove to limit a position of the second base on the connecting rod
Fiechter teaches a pressing block (30) (see Fig. 5) in the shape of a U with an inner plate and an outer plate (see labelled diagram of Fig. 4 below) on either side, wherein the inner plate is made of an elastic material (see Para. [0043]), and is configured to be elastically deformed when the connecting rod swings in the long slot (note that the inner plate is configured to be elastically deformed with force, see Para. [0043]), and the pressing block (30) is capable of rotating inside the U-shaped slot (14) in a horizontal plane while being static relative to the connecting rod (101) when the connecting rod (101) swings in the long slot (note that the pressing block is capable of rotation within the housing depending on the tightness of the set screw). This configuration allows the elastic lower portion to evenly distribute compression load (see Abstract).
Morgan teaches a pressing block (c) with an annular protrusion (see labelled diagram of Fig. 1 below), and further comprises a rod (A) with an annular groove (a) configured to accept the annular protrusion of the pressing block (see Col. 1, Para. 4, and Col. 2, Para. 1).

    PNG
    media_image1.png
    232
    371
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    363
    553
    media_image2.png
    Greyscale

	It would be obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the pressing block of Lee to have the inner and outer plate configuration of Fiechter, and the groove configuration of Morgan, while also modifying the rod of Lee to have a protrusion as taught by Morgan, as Fiechter’s pressing block configuration may bias the rod, and Morgan’s rail and groove configuration would allow for axial rotation of the rod, while preventing undesirable longitudinal movement or slippage.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180280062 A1) in view of Fiechter (US 20170209184 A1) and further in view of Morgan (US 0216338 A) as applied to claim 1 above, and in further view of Wei (US 20130331894 A1).
Lee teaches an adjustable double-slot internal spinal fixation apparatus, comprising a first base (102), a second base (106), and a connecting rod (110), wherein the first base (102) and the second base (106) each contains a U-shaped slot (104 and 108) from top to bottom, an inner wall of each U-shaped slot (104 and 108) contains inner threads (see Fig. 1B), however Lee, Fiechter, and Morgan fail to teach two side walls of the U-shaped slot of the first base and/or two side walls of the U-shaped slot of the second base each contains a fracture notch.
Wei teaches a U-shaped pedicle screw with extended side faces and a v-shaped slot (see figure 3 above). The fracture notch (v-shaped slots 114, Fig. 1) is attached to extended side faces (113) to allow for a minimally invasive operation. The extending side faces allow the screw to be inserted without the need for the insertion tool to reach the full depth of the screw. Instead, the insertion tool may remain above the wound opening while still having access to the screw via the extended side faces. Once the screw has been inserted, the extended side walls may be snapped off at the v-shaped slot (Para. [0042]).

    PNG
    media_image3.png
    632
    456
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify Lee to have the fracture notches in the walls of each of the U-shaped bases, to allow for embodiments that may offer less invasive surgical alternatives when appropriate.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180280062 A1) in view of Fiechter (US 20170209184 A1) and further in view of Morgan (US 0216338 A) as applied to claim 1 above and in further view of Farris (US Patent 8021397 B2).
Lee teaches an adjustable double-slot internal spinal fixation apparatus, comprising a first base (102), a second base (106), and a connecting rod (110), wherein the first base (102) and the second base (106) each contains a U-shaped slot (104 and 108) from top to bottom, an inner wall of each U-shaped slot (104 and 108) contains inner threads (see Fig. 1B), however Lee, Fiechter, and Morgan fail to teach the first base and/or the second base each contains a screw rod wherein the first base and/or the second base each contains a ball socket, one end of the screw rod contains a ball head, and the ball head fits with the ball socket.
Farris teaches a U-shaped pedicle screw base with a screw rod (31) attached, for use in spinal implantation operations (see Fig. 13). This feature allows for the U-shaped base to be inserted into the spine while still accepting a rod for the alignment of numerous pedicle screws (see Fig. 1 and Abstract). Farris furthermore teaches a U-shaped pedicle screw base with a screw attached, for use in spinal implantation operations, with a ball head (47) and a ball socket (58) in the U-shaped base, with the ball head on the screw base, such that the ball head fits in the ball socket. This configuration allows for polyaxial movement of the screw rod (see Col. 1, ll. 16-27). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify Lee such that a screw rod could be inserted into one or both of the U-shaped bases from claim 1, allowing them to be inserted into the spine and to modify Lee such that a ball joint would be added to one or both of the bases and ball head would be added to the screw rod, as this allows for a more customizable screw configuration that may be repositioned to accommodate various spinal anatomies.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180280062 A1) in view of Fiechter (US 20170209184 A1) and further in view of Morgan (US 0216338 A) as applied to claim 1 above and in further view of Jackson (US 20040204711 A1).
Lee teaches an adjustable double-slot internal spinal fixation apparatus, comprising a first base (102), a second base (106), and a connecting rod (110), wherein the first base (102) and the second base (106) each contains a U-shaped slot (104 and 108) from top to bottom, an inner wall of each U-shaped slot (104 and 108) contains inner threads (see Fig. 1B), however Lee, Fiechter, and Morgan fail to teach the first base and/or the second base each contains a screw rod, wherein the first base and/or the second base each contains a threaded hole, and the screw rod fits with the threaded hole through threads.
	Jackson teaches the screw rod (1) that fits into a threaded, U-shaped head through the threads, comprising a threaded hole (47), internal threads (48), and a screw rod (1) (see Fig. 4 and Para. [0027]). The screw rod is utilized in a uniaxial, fixed embodiment of the pedicle screw, preventing any unwanted motion. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify Lee such that a threaded hole would be added to one or both of the bases and the screw rod would be capable of fitting into the threads, as this allows for the screw to be held in a static position, preventing any unwanted motion.

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. The inverted U-shape is disclosed by both Lee and Fiechter, as the U-shaped structure of Fiechter may be flipped. The insert of Fiechter is capable of being used as a pressing block for pressing against a rod, as disclosed above. The inner and outer plate of Fiechter has furthermore been clarified above. The functional recitation in the claims only deem what the prior art must be capable of doing, and therefore these functional recitations do not need to be explicitly disclosed by the art.
Applicant’s arguments with respect to the engagement between the pressing block and the rod have been considered and are persuasive.  However, note that as a result, the claims have now been rejected using a new interpretation of Fiechter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                         

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773